JUDGMENT

This appeal was considered on the record from the Social Security Administration and United States District Court for the District of Columbia as well as the briefs and oral arguments of counsel. The issues have been accorded full consideration by the Court and occasion no need for a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the judgment of the District Court be affirmed. The Administrative Law Judge was reasonable in assessing the appellant’s residual functional capacity and in formulating the disputed question he posed to the vocational expert.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing en banc. See D.C.Cir. Rule 41(a)(1).